Citation Nr: 0931178	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1999 to August 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Lincoln, Nebraska, which, in pertinent part, granted 
service connection for a seizure disorder, assigning an 
initial 20 percent disability rating.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The appellant has claimed service connection for depression 
secondary to his service connected seizure disorder.  While 
the RO began development on this claim, the file does not 
reflect adjudication of the claim.  The matter is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2005 VA examination indicates that the examiner 
found him to be basic unemployable unless someone either 
drove him to work, or he could walk to work.  Accordingly, 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU), 
including extraschedular consideration under 38 C.F.R. § 
4.16(b), is raised.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 
(1999).

In the past, the Board would have referred the TDIU issue for 
development by the RO and issued a decision on the initial 
rating claim.  In light of recent caselaw, the Board must 
instead remand.  In the case of Rice v. Shinseki, the U.S. 
Court of Appeals for Veterans Claims (Court) held that TDIU 
is not a separate issue but an intrinsic part of an initial 
rating claim when raised during initial development and when 
unemployability is argued solely on the basis of the 
underlying disability.  22 Vet.App. 447 (2009).  The July 
2005 VA examination raises TDIU on the basis of a sole 
disability, the initial rating of which the appellant now 
challenges.  This case falls under the rubric of Rice.  

The RO has not yet conducted development for unemployability 
and TDIU.  Accordingly, the RO must provide adequate VCAA 
compliant notice of the standards for TDIU.  The RO must 
conduct all appropriate development and provide warranted 
assistance, including the provision of a VA examination to 
determine employability on the basis of the seizure disorder.  
The Board is aware of the appellant's persistent failure to 
report for examinations; but, given the change in the duty to 
assist and the need to remand regardless, the Board concludes 
that one additional chance to report for an appropriate 
examination to evaluate both the seizure disorder and 
unemployability is warranted.

The Board also reminds the RO that notations after the 
diagnostic codes providing rating criteria for epilepsies 
(Diagnostic Codes 8910-8914) dictate that rating specialists 
must bear in mind that the epileptic, although his seizures 
are controlled, may find employment and rehabilitation 
difficult of attainment due to employer reluctance to the 
hiring of the epileptic.  Further, where a case is 
encountered with a definite history of unemployment, full and 
complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in his 
inability to obtain employment.  38 C.F.R. § 4.124a, Epilepsy 
and Unemployability (2008).  

When the RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to TDIU with this claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2. The appellant should then be scheduled 
for VA examinations to determine the 
extent of his seizure disorder and whether 
his service-connected seizure disability, 
alone, renders him unemployable.

Appropriate examinations should be 
scheduled to evaluate the appellant's 
service-connected disability, to include 
any other indicated examinations.

The appellant's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should explain the rationale for 
any opinion given regarding the effect of 
the appellant' service-connected 
disability on his ability to obtain or 
maintain employment.

3. Then, the RO should readjudicate the 
initial rating, including schedular, 
extraschedular ratings, and TDIU, 
including schedular and extraschedular 
consideration, claim on the merits.  If 
the benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

